Exhibit 10.2

 

LOGO [g357435g43q18.jpg]

Novelis - 2013 Annual Incentive Plan (“2013 AIP”)

Key features of the Scheme:

 

1.

Title and Administration: The plan shall be referred to as the 2013 AIP. The
plan will be administered by Novelis Corporate Human Resources.

 

2.

Performance Year: For this plan the performance period will be April 1, 2012 to
March 31, 2013. Payouts, computed on the basis of performance, will be made
following necessary approvals.

 

3.

Eligibility: Employees in bands 11B and above are eligible to participate.

 

4.

Opportunity: The target opportunity across regions will be in line with market
practice and defined to be competitive and motivate employees to drive the
desired behavior in the organization.

 

5.

Measures and application of weights to each measure to be used for computation
of the 2013 AIP: Three measures shall be used to compute performance. The three
measures are as follows:

 

  a.

Normalized EBITDA: Defined as Net Revenues — COGS without depreciation - S&AE —
R&D + Realized G/L on Derivatives. This will carry a 50% weighting on the
overall plan.

 

  b.

Operating Free Cash Flow: Defined as Operating EBITDA — CAPEX — Change in
Working Capital — Change in Deferred Items. In terms of specifics, the measure
of operating free cash flow will be used for the regions and Free Cash Flow
(FCF), which includes interest, tax, dividends and corporate costs, will be used
for overall Novelis performance. This will carry a 30% weighting on the overall
plan.

 

  c.

Individual Performance: This is based on the individual performance rating in
the Performance Management System for Novelis. This will carry a 20% weighting
in the overall plan.

 

6.

Mix of business performance impact: Different levels and roles will carry a
differential weighting on the basis of line of sight and impact. Some of the
weightings will be as follows :

 

  a.

All Corporate Staff, members of the Global Operating Committee, employees in Job
Band 2, and Global Value Stream Leaders are 100% based on overall Novelis
results.

 

  b.

All other Region staff will be 50% overall Novelis performance and 50% on Region
performance.

 

7.

Performance Measures and Targets for the 2013 AIP: The performance measures,
including thresholds, targets and maximums, will be as approved by the Board for
FY 2013.

 

8.

Overall Threshold: No AIP bonus will be paid with respect to Normalized EBITDA,
Operating Cash Flow, and Individual Performance components unless overall
Novelis Normalized EBITDA for the fiscal year is at least 80% of target. Once
the 80% minimum overall Novelis Normalized EBITDA threshold is achieved, the
actual payout under each of these three components will range from 50% of target
(threshold) to 175% of target (maximum) depending upon the actual results
attributable to each such component.



--------------------------------------------------------------------------------

9.

Other aspects of the plan :

 

  a.

Payments will be made in a lump sum during the first quarter following the close
of the performance year. An individual needs to either be employed in a 2013 AIP
eligible position or transferred or hired into an eligible position during the
performance year to receive payout under the AIP.

 

  b.

Eligibility and payouts for employees who join during the plan year will be
determined by the “Plan Rules Administration” document maintained by the
Corporate Compensation department.

 

  c.

Eligibility and payouts for employees who leave during the plan year will be
determined by the “Plan Rules Administration” document maintained by the
Compensation department.

Below are the treatment rules governing separation from the Company:

 

Reason for
Termination

  

Bonus Treatment

Death

  

The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that payouts are made for all other employees. If the event
occurs after the performance year, but before the timing of payout, such
individual shall be entitled to AIP for the entire year

Disability

  

The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that the AIP bonus is paid to all other employees. If the event
occurs after the performance year, but before the timing of payout, such
individual shall be entitled to AIP for the entire year

Retirement

  

The employee will be entitled to AIP on a pro-rata basis. Such payouts will be
made at the time that the AIP bonus is paid to all other employees. If the event
occurs after the performance year, but before the timing of payout, the employee
shall be entitled to AIP for the entire year

Change in Control

  

If the Company initiated separation is the result of a change in control, the
employee will be eligible for prorated incentive pay at the time that the AIP
bonus is paid to all other employees based on the “Plan Rules Administration”
document maintained by the Corporate Compensation department.

Voluntary

  

Forfeit

Involuntary —

Not For Cause

  

If the Company initiated separation is the result of a position elimination that
is not performance related (e.g., a layoff, plant closure, restructuring or
sale), the employee will be eligible for a prorated incentive at the time that
the AIP bonus is paid to all other employees based on the “Plan Rules
Administration” document maintained by the Corporate Compensation department.

For Cause

  

Forfeit

Interpretation. Novelis shall have the exclusive discretion to interpret and
construe the terms and conditions of the plan, including but not limited to the
exclusive discretion to make all decisions regarding eligibility for and the
amount of benefits payable under the plan.

 

10.

Definitions. The following terms will have the meaning ascribed to them below.

 

  a.

Retirement: For the purposes of this plan, retirement is defined as separation
from the Company at 65 years of age or a combination of age and service greater
than or equal to 65 with a minimum age of 55.

 

  b.

Change in Control: For purposes of this plan, a change in control means the
first to occur of any of the following events: (i) any person or entity
(excluding any person or entity affiliated with the Aditya Birla Group) is or
becomes the beneficial owner, directly or indirectly through any parent entity
of the Company or otherwise, of securities of the Company (not including in the
securities beneficially owned

 

2



--------------------------------------------------------------------------------

 

by such person or entity any securities acquired directly from the Company or
its affiliates, other than in connection with the acquisition by the Company or
its affiliates of a business) representing 35% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or (ii) the majority of the
members of the Board of Directors of the Company is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election; or
(iii) the consummation of a merger or consolidation of the Company with any
other entity not affiliated with the Aditya Birla Group, other than (a) a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” shall be determined in accordance with
Rule 13d-3 under the Securities Exchange Act of 1934, as amended.

 

3